United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
NATIONAL GUARD, Montgomery, AL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Linda Benson, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0958
Issued: July 13, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 25, 2015 appellant, through counsel, filed a timely appeal from an October 7,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

While oral argument had initially been requested before the Board, the request was withdrawn by letter dated
May 21, 2015.

ISSUES
The issues are: (1) whether OWCP properly found an overpayment of $24,599.22; and
(2) whether it properly denied waiver of the overpayment.3
FACTUAL HISTORY
On August 11, 2000 appellant, then a 57-year-old electronics mechanic, filed an
occupational disease claim (Form CA-2) alleging that he sustained hearing loss and slurred
speech as a result of noise exposure in federal employment. He indicated that he had worked as
an electronics mechanic since February 1983. The record indicates that appellant had previously
filed a claim for hearing loss on December 28, 1994. Pursuant to that claim, OWCP had issued a
schedule award dated October 12, 1995 for a 23 percent binaural hearing loss. The period of the
award was 46.00 weeks from August 15, 1995.
In a second claim, OWCP had previously referred appellant for a second opinion
examination by Dr. Robert Sciacca, a Board-certified otolaryngologist. In a form report (CA1332) dated January 16, 2001, Dr. Sciacca diagnosed bilateral sensorineural hearing loss and
indicated that it was due to noise exposure in federal employment. The report contained results
on audiological examination at 500, 1,000, 2,000, and 3,000 cycles per second. For the right ear,
the results were 25, 35, 75, and 70 respectively. For the left ear, the results were 20, 65, 70, and
75.
OWCP accepted mild-to-severe bilateral sensorineural hearing loss. In a report dated
April 20, 2001, its medical adviser found that appellant had a 41 percent binaural hearing loss
based on the report from the second opinion physician.
By decision dated December 11, 2001, OWCP issued a schedule award for a 41 percent
binaural hearing loss. The period of the award was 82.00 weeks from January 16, 2011 to
August 12, 2012.
Appellant requested reconsideration on December 11, 2002, arguing that 41 percent did
not adequately represent his hearing loss. He submitted a September 20, 2002 audiogram from
an audiologist. In a report dated January 10, 2003, the medical adviser opined that the
audiogram was unreliable. By decision dated April 23, 2003, OWCP denied modification of the
schedule award decision.
Appellant filed an additional claim for an employment-related hearing loss on
July 11, 2012. By decision dated August 20, 2013, OWCP issued a schedule award for an
additional seven percent bilateral hearing loss. It indicated that the award represented a 48
percent binaural hearing loss, after deducting the previous schedule award for a 41 percent
hearing loss. The period of the award was 14 weeks from February 28, 2013.

3

On appeal, appellant has submitted additional evidence. The Board cannot consider new evidence on appeal.
The Board’s review of a case is limited to the evidence that was before OWCP at the time of the decision on appeal.
Appellant may submit such evidence to OWCP to request waiver of the overpayment.

2

In a letter dated April 4, 2013, the employing establishment noted that appellant had
initially received a hearing loss schedule award in 1995, but the 2001 schedule award did not
deduct the 23 percent hearing loss previously paid to appellant. OWCP determined that an
overpayment of compensation had been created and advised appellant by letter dated August 27,
2013 that it had made a preliminary determination of an overpayment of $24,599.22. It
explained that he had been incorrectly paid a schedule award on December 11, 2001 for a 41
percent binaural hearing loss, when he should have only been paid for an additional 18 percent,
since he had previously received a schedule award for 23 percent binaural hearing loss. As to the
amount, OWCP submitted worksheets indicating that appellant had been paid $43,844.54 in
compensation from January 16, 2011 to August 12, 2012, pursuant to the December 11, 2001
schedule award. According to OWCP calculations, appellant should have been paid $19,245.32
from January 16 to September 24, 2001 based on an 18 percent binaural hearing loss. In
addition, OWCP found he was not at fault in creating the overpayment.
Appellant requested a prerecoupment hearing before an OWCP hearing representative.
The request was dated September 24, 2013 and received by OWCP on October 21, 2013.
Appellant submitted an OWCP-20 overpayment questionnaire form indicating that he had
$3,069.96 in household monthly income. As to expenses, he claimed a total of $5,710.00 in
monthly expenses.4 Appellant listed $45.00 for assets, including bank accounts, stocks, cash, or
personal property. He also submitted two bank statements and a 2009 tax return.
By decision dated September 30, 2013, OWCP finalized its overpayment determination
that an overpayment of $24,599.22 was created. It denied waiver of the overpayment. In a
decision dated November 5, 2013, OWCP vacated the September 30, 2013 decision. It indicated
that appellant had requested a prerecoupment hearing, and although not received until
October 21, 2013, it was considered as timely. The case was remanded for a prerecoupment
hearing, which was held on July 18, 2014.
At the hearing, appellant indicated that his income was still the same as reported. The
hearing representative indicated that appellant needed to document his expenses with current
information.
By decision dated October 7, 2014, the hearing representative found an overpayment of
$24,599.22 was created. He denied waiver of the overpayment, noting that appellant failed to
provide current documentation regarding expenses.
LEGAL PRECEDENT -- ISSUE 1
5 U.S.C. § 8107 provides that, if there is permanent disability involving the loss or loss of
use of a member or function of the body, the claimant is entitled to a schedule award for the
permanent impairment of the scheduled member or function.5 Neither FECA nor the regulations
4

Appellant listed $4,045.00 in monthly expenses that included housing, food, clothing, utilities, and
miscellaneous expenses. He also listed $1,665.00 with respect to monthly payments for debt.
5

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).

3

specify the manner in which the percentage of impairment for a schedule award shall be
determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the American Medical Association, Guides to the Evaluation of Permanent Impairment
as the uniform standard applicable to all claimants.6
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.7 Using the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second, the
losses at each frequency are added up and averaged.8 Then, the “fence” of 25 decibels is
deducted because, as the A.M.A., Guides points out, losses below 25 decibels result in no
impairment in the ability to hear everyday speech under everyday conditions.9 The remaining
amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.10
The binaural loss is determined by calculating the loss in each ear using the formula for
monaural loss; the lesser loss is multiplied by five, then added to the greater loss and the total is
divided by six to arrive at the amount of the binaural hearing loss.11 The Board has concurred in
OWCP’s adoption of this standard for evaluating hearing loss.12
According to 5 U.S.C. § 8108, the period of compensation payable for a schedule award
is reduced by the period of compensation paid for an earlier injury if it is for the same member or
function, and the current impairment in whole or in part duplicates the preexisting impairment.
If a claimant receives a schedule award and the medical evidence does not support the degree of
permanent impairment awarded, an overpayment of compensation may be created.13
ANALYSIS -- ISSUE 1
In the present case, OWCP has found that an overpayment occurred due to a duplicate
payment for permanent impairment. The medical evidence of record showed that appellant had a
41 percent binaural hearing loss, based on the report and accompanying audiogram provided by
the second opinion physician Dr. Sciacca. The medical adviser applied the above formula to the
January 16, 2001 audiometric results and properly determined that appellant had a 41 percent
binaural hearing loss. In his April 20, 2001 report, he added the decibel losses at the appropriate
frequencies, deducted the fence of 25, and multiplied by 1.5 to determine the monaural hearing

6

A. George Lampo, 45 ECAB 441 (1994).

7

A.M.A., Guides 250 (5th ed. 2001). At the time of the December 11, 2001 decision, OWCP used the fifth
edition of the A.M.A., Guides.
8

Id.

9

Id.

10

Id.

11

Id.

12

Donald E. Stockstad, 53 ECAB 301 (2002); petition for recon. granted, Docket No. 01-1570 (issued
August 13, 2002).
13

R.R., Docket No. 14-2031 (issued March 9, 2015).

4

loss. The medical adviser then applied the above formula and found appellant had a 41 percent
binaural hearing loss.
The record indicated, however, that appellant had previously received a schedule award
based on a 23 percent binaural hearing loss. Pursuant to 5 U.S.C. § 8108, OWCP should have
deducted the previously paid 23 percent from the current 41 percent hearing loss. The
December 11, 2001 schedule award should have been for an additional 18 percent binaural
hearing loss. When OWCP issued a schedule award for a 41 percent binaural hearing loss, an
overpayment was created.
As to the amount of the overpayment, OWCP calculated that appellant was paid
$43,844.54 in compensation from January 16, 2011 to August 12, 2012 pursuant to the
December 11, 2001 schedule award. If it had properly issued a schedule award for an 18 percent
binaural hearing loss, appellant would have received $19,245.32 from January 16 to
September 24, 2001. Therefore the difference between the two amounts, $24,599.22 represented
an overpayment of compensation. No contrary evidence or argument was provided. The Board
accordingly finds the evidence of record establishes a $24,599.22 overpayment in this case.14
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA15 provides: “Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”16 Since OWCP found appellant to be without fault in the creation of the
overpayment, OWCP may only recover the overpayment if recovery would neither defeat the
purpose of FECA nor be against equity and good conscience. The guidelines for determining
whether recovery of an overpayment would defeat the purpose of FECA or would be against
equity and good conscience are set forth in sections 10.434 to 10.437 of Title 20 of the Code of
Federal Regulations.
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of FECA if recovery would cause hardship because the beneficiary “needs substantially all of his
or her current income (including compensation benefits) to meet current ordinary and necessary
living expenses,” and, also, if the beneficiary’s assets do not exceed a specified amount as
determined by OWCP from data provided by the Bureau of Labor Statistics.17 For waiver under
14

Even though appellant received an additional hearing loss schedule award on August 13, 2013, that does not
offset the overpayment amount in this case. It is well established that OWCP should not attempt to offset an
overpayment amount with amounts owed to appellant, as they are separate issues. Robert L. Curry, 54 ECAB
675 (2003). If a claimant pursues waiver and the adjusted overpayment is waived, the claimant will have lost due
process rights with respect to recovery of the offset amount.
15

Supra note 1.

16

Id. at § 8129(b).

17

OWCP procedures provide that the assets must not exceed a resource base of $4,800.00 for an individual or
$8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent. Federal (FECA)
Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a) (June 2009).

5

the “defeat the purpose” of FECA standard, appellant must show that he needs substantially all
of his current income to meet current ordinary and necessary living expenses, and that his assets
do not exceed the resource base.18
20 C.F.R. § 10.437 provides that recovery of an overpayment would be against equity
and good conscience if: (a) the overpaid individual would experience severe financial hardship
in attempting to repay the debt; (b) the individual, in reliance on such payments or on notice that
such payments would be made, gives up a valuable right or changes his or her position for the
worse.
With respect to the submission of financial evidence, OWCP’s regulations at 20 C.F.R.
§ 10.438 provide:
“(a) The individual who received the overpayment is responsible for providing
information about income, expenses, and assets as specified by OWCP. This
information is needed to determine whether or not recovery of an overpayment
would defeat the purpose of FECA, or be against equity and good conscience.
This information will also be used to determine the repayment schedule, if
necessary.
“(b) Failure to submit the requested information within 30 days of the request
shall result in denial of waiver, and no further request for waiver shall be
considered until the requested information is furnished.”
ANALYSIS -- ISSUE 2
In the present case, OWCP found that appellant was not at fault in creating the
overpayment. Appellant may seek waiver of the overpayment, but he must submit the relevant
financial evidence in order for OWCP to properly make a determination on the issue. He
submitted an OWCP-20 form asserting significantly more monthly expenses than monthly
income, but he provided no documentation supporting the monthly expenses. At the July 18,
2014 hearing, the hearing representative clearly asked appellant to submit additional
documentation regarding his monthly expenses.
Appellant failed to provide any additional financial documentation prior to the October 7,
2014 decision. The hearing representative was unable to make a proper determination as to
whether appellant needed substantially all of his current income to meet current ordinary and
necessary living expenses. This is a necessary determination under 20 C.F.R. § 10.436 to
establish whether recovery of the overpayment would defeat the purpose of FECA, and under 20
C.F.R. § 10.437 to determine whether recovery would be against equity and good conscience.
As noted above, appellant has the responsibility to submit the necessary information
regarding income, expenses, and assets. The failure to submit the requested information shall
result in denial of waiver, and no further request is considered until the requested information is
furnished. The Board accordingly finds that OWCP properly denied waiver in this case.

18

See Robert E. Wenholz, 38 ECAB 311 (1986).

6

CONCLUSION
The Board finds that OWCP properly found an overpayment of $24,599.22 was created,
and properly denied waiver of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 7, 2014 is affirmed.
Issued: July 13, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

